Exhibit 10.1

 



[image_001.jpg]

 

 

 

January 24, 2017

 

Micronet Enertec Technologies, Inc.

Attention: David Lucatz

28 West Grand Avenue, Suite 3

Montvale, NJ 07645

Email: david@micronet-enertec.com

 

Re:Supplemental Agreement (the “Agreement”) dated December 22, 2016 among YA II
PN, Ltd. (the “Investor”), Micronet Enertec Technologies, Inc. (the “Company”),
and Enertec Electronics Ltd. (“Enertec”).

 

Dear Mr. Lucatz,

 

The letter shall clarify the obligations of the parties regarding the payment of
the $50,000 of the commitment fee set forth in Section 2.4 of the Supplemental
Agreement or any other similar fee under the Supplemental Agreement. The
Investor, Enertec and the Company hereby agree as follows:

 

1)The decision whether to pay any commitment fees in connection with the
Supplement Agreement (including the aforementioned amount) in cash or in shares
shall be at the sole discretion of the Company.

 

2)If the Company elects to pay the fee in shares (in whole or in part) then the
number of shares to be issued shall be determined based on a value for the
shares equal to the average of the daily closing price for each of the 5
consecutive trading days prior to the due date of the payments.

 

3)If the Company elects to pay the fee in shares (in whole or in part) then in
no event shall the number of shares issuable by the Company (i) cause the
aggregate number of shares of common stock beneficially owned (as calculated
pursuant to Section 13(d) of the Exchange Act) by the Investor and its
affiliates to exceed 4.99% of the then outstanding common stock, or (ii) cause
the Company to breach the Nasdaq 20% limitation or any Nasdaq rules and
regulations.

  

  Sincerely,       /s/ David Gonzales   Name: David Gonzales
Title: General counsel

 

Agreed and accepted on this 24 day of January, 2017



Micronet Enertec Technologies, Inc.

Enertec Electronics Ltd.     /s/ David Lucatz /s/ Tali Dinar

Name: David Lucatz

Title: President and Chief Executive Officer

Name: Tali Dinar

Title: Chief Financial Officer

 

 

 

 

 



{N0483961; 2}1012 Springfield Ave., Mountainside, NJ | 201.985.8300 |
www.yorkvilleadvisors.com

New Jersey | London

